Exhibit 10.19

 

CERTAIN INFORMATION HAS BEEN OMITTED FROM THE VERSION OF THISEXHIBIT FILED WITH
THE SECURITIES AND EXCHANGE COMMISSIONBECAUSE IT (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELYHARMFUL IF PUBLICLY DISCLOSED

﻿

﻿

CLINICAL RESEARCH AGREEMENT

﻿

This Clinical Research Agreement (“Agreement”) is entered into this 10th day of
October,  2019, (“Effective Date”) by and between CryoLife, Inc. (“Sponsor”),  a
corporation with its principal place of business at 1655 Roberts Boulevard, NW,
Kennesaw, Georgia 30144, and Duke University, a tax-exempt research and
educational institution acting for and on behalf of its Duke Clinical Research
Institute  (“Duke”), with an office at 300 West Morgan Street, Suite 800,
Durham, North Carolina 27701 (individually, a “Party” and collectively, the
“Parties”).

﻿

﻿

R E C I T A L S

﻿

WHEREAS Sponsor wishes to conduct a program of clinical research and development
entitled, “Clinical Trial of the On-X® Aortic Valve Using Alternative
Anticoagulation Prospective Randomized On-X Anticoagulation Clinical Trial with
a Factor Xa Inhibitor (PROACT-Xa)”  (the “Study”); and,

﻿

WHEREAS, Duke has the facilities and the personnel with the requisite skills,
experience, and knowledge as an Academic Research Organization to coordinate the
Study; and

﻿

WHEREAS, Sponsor and Duke enter into this Agreement to set forth the terms and
conditions upon which Sponsor and Duke will conduct the Study; and

﻿

WHEREAS, the Study contemplated by this Agreement shall be of mutual interest
and benefit to Sponsor and Duke, and shall further the instructional and
research objectives of Duke in a manner consistent with its status as a
nonprofit research, education, and healthcare institution; and

﻿

NOW, THEREFORE, in consideration of the foregoing facts and the mutual covenants
set forth herein, the Parties hereto agree as follows:

﻿

1.



Scope of Work.

﻿

1.1.



Study.  The research to be conducted by Duke under this Agreement shall be
conducted as set forth in the scope of work (“Scope of Work”), attached hereto
as Appendix A and incorporated by reference. The Study shall be conducted in
accordance with the Study protocol (the “Protocol“), attached hereto as Appendix
B and incorporated herein by reference, as may be amended from time to time by
Sponsor, which fully details the clinical research activities and
responsibilities to be undertaken as part of the Study; provided, however, that
Duke's obligation to conduct the Study is expressly conditioned upon the
approval of its Institutional Review Board (“IRB”), as set forth in Section 14.2
below.

﻿

1.2.



Transfer of Obligations.  Pursuant to 21 CFR 312.52, this Agreement, and the
Appendices annexed hereto shall serve as the written description of the
obligations of Sponsor being transferred to Duke under the terms and conditions
hereof.

﻿



--------------------------------------------------------------------------------

 

1.3.



Coordinating Investigator.  The research activities to be conducted by Duke
hereunder shall be under the direction of Tracy Wang, MD,
(“Coordinating Investigator,”) who is a full-time faculty member at Duke
University.

﻿

1.4.



Participating Investigators and Institutions.   Sponsor shall be responsible for
selecting and contracting with the clinical sites conducting the Study
(“Participating Institutions”) and the investigators participating in the Study
at each Participating Institution  (“Participating Investigators”). 

﻿

1.5.



Enrollment of Study Subjects.    Participating Institutions shall coordinate the
enrollment of subjects as participants in the Study  (“Study Subjects”) in
accordance with the terms and conditions of the Protocol.

﻿

1.6.



Supply and Use of the Study Material.

﻿

1.6.1.



Supply.  Duke shall be responsible for sourcing sufficient amounts of any drug,
placebo, or comparator drug as applicable (the “Study Materials”). 

﻿

1.6.2.



Order Placement.  Prior to placement, all orders for any Study Materials shall
be submitted by Duke to Sponsor for approval, such approval shall not
unreasonably be withheld or delayed.

﻿

1.6.3.



Use.  Duke agrees that the Study Materials shall be used only for the Study. As
specified in the Scope of Work, Duke shall be responsible for preparing,
labeling, and shipping Study Materials to Participating Institutions and Study
Subjects as needed to conduct the Study, or contracting with a third-party
vendor to do the same.

﻿

1.6.4.



Expense.  Sponsor shall be responsible for reimbursing Duke for the Study
Materials.

﻿

1.6.5.



Unused Materials.  Any unused Study Materials that have been delivered to a
Participating Institution that remains at the end of that institution’s
participation in the Study, or that remains at a Participating Institution or
Duke at the end of the Study, shall be disposed of in accordance with Sponsor
instructions. 

﻿

2.



Inspections and Audits.

﻿

2.1  Regulatory Inspections. Authorized representatives of Sponsor may, upon
reasonable advance notice, and representatives of the U.S. Food and Drug
Administration (the “FDA”) or any other international health agency having
regulatory authority over the subject matter of the Study may, at reasonable
times, examine and inspect the facilities being used to conduct the Study, and
review all records, procedures and other materials (including case report forms
and patient medical records to the extent allowed by the informed consent
document or other legal disclosure authorizations) related to the Study, and
have access to the Coordinating Investigator to discuss the Study. If Duke is
found deficient in any manner by Sponsor and reasonable efforts to correct the
deficiency are ineffectual, Sponsor shall either terminate Duke’s continued
participation in the Study in accordance with the termination provisions of this
Agreement or take such corrective actions as may be agreed between Sponsor and
Duke. It is further agreed that if Duke is notified that the Study is to be the
subject of an audit, Duke shall promptly inform Sponsor. If a formal response to
any audit is required, Duke agrees to permit representatives of Sponsor to
review and comment on such response and shall give Sponsor reasonable time to do
so.

﻿





--------------------------------------------------------------------------------

 

2.2.Compliance Audits.  Sponsor has the right to conduct on-site Study
compliance audits of Duke at mutually agreed upon times. Audits shall be at no
additional cost to Sponsor provided such audits are at mutually agreed intervals
and do not significantly alter Duke's ability to meet any deadlines delineated
in this Agreement. Sponsor may only request records or documents that are within
the scope of the documents Duke is required to maintain under the obligations of
this Agreement or otherwise related to the research activities conducted by Duke
under this Agreement and the Scope of Work.

﻿

3.



Debarment.

﻿

Duke hereby certifies that it has not been debarred under Article 306 of the
Federal Food, Drug and Cosmetic Act, 21 U.S.C. §335a(a) or (b). In the event
that Duke becomes debarred, Duke agrees to notify Sponsor immediately. Duke
hereby certifies that it has not and shall not use in any capacity related to
the Study the services of any individual, corporation, partnership, or
association which has been debarred under Article 306 of the Federal Food, Drug
and Cosmetic Act, 21 U.S.C. §335a(a) or (b). In the event that Duke becomes
aware of or receives notice of the debarment of any individual, corporation,
partnership, or association providing services to Duke which relate to the
research conducted under this Agreement, Duke agrees to notify Sponsor
immediately.

﻿

4.



Payment.

﻿

4.1.



Amount.  Sponsor shall compensate Duke according to the Budget and Payment Terms
attached hereto as Appendix C and incorporated herein by reference.

﻿

4.2.



Payee.   Any payment due from Sponsor set forth in Appendix C shall be tendered
in the form of a check payable to Duke University at one of the following
addresses:

﻿

Duke University Accounts Receivable Lockbox

P.O. Box 602651

Charlotte, NC  28260-2651

﻿

Where a physical address is required, checks should be mailed to:

﻿

Wells Fargo Lockbox

Duke University Accounts Receivable

Lockbox 602651

1525 West WT Harris Blvd – 2C2

Charlotte, NC  28262

﻿

Duke University’s Tax ID Number [OMITTED].  

﻿

4.3.



Delays.  In the event of Force Majeure (as defined in Section 21 herein) the
Parties agree to revise the Budget and Payment Schedule as necessary to reflect
cost increases or decreases resulting from said Force Majeure.

﻿

4.4.



Payment of Invoices.   Duke shall invoice Sponsor on a monthly basis for
activities set forth in the applicable Budget. Sponsor shall be responsible for
paying invoices within thirty (30) calendar days of receipt. Sponsor shall
notify Duke of any disputed invoices within twenty (20) calendar days of
receiving such invoice and shall pay any undisputed amounts as set forth above.
Provided that Sponsor pays undisputed amounts as set forth above, Duke shall
continue to conduct research during which time the Parties shall use best
efforts to resolve the disputed amount. In the event



--------------------------------------------------------------------------------

 

that the Parties cannot resolve the disputed amount within twenty (20) calendar
days of Duke receiving the invoice dispute notice from Sponsor, Duke shall have
the right to stop work upon ten (10) calendar days’ written notice to Sponsor.
Both Parties agree to continue good faith efforts to resolve the dispute prior
to such stoppage of work.

﻿

4.5.



Default.    [Purposely deleted.]

﻿

4.6.



Reporting.   In accordance with the Physician Payment Sunshine Act (a provision
of the Patient Protection and Affordable Care Act), Duke agrees that Sponsor
shall have the right to publicly disclose Duke's name and the aggregate amount
of payment under this Agreement. Sponsor shall designate Duke as the recipient
of all payments made in accordance with this Agreement as payments to Duke for
research rather than payments to an individual.

 

5.



Modifications and Amendments.

﻿

This Agreement may be amended from time to time upon the written agreement of
the Parties. The Parties agree to exert good faith efforts to incorporate any
revisions required by law, FDA or other international health authorities. Any
changes to a Scope of Work or Budget and/or Payment Terms shall be incorporated
into this Agreement by means of a written amendment. Duke shall be under no
obligation to commence work on any change to the Scope of Work until such
amendment is executed.

﻿

6.



Data.

﻿

6.1.



Study Data.  All data, and results arising out of the study, including the final
report, case report forms and other relevant information generated during the
Study (collectively, the “Study Data”)  shall be promptly and fully disclosed to
Sponsor and shall be freely usable by Sponsor so long as such use is in
accordance with applicable laws and this Agreement.  In addition, upon Sponsor’s
request, Duke will promptly provide other documentation arising out of the Study
or under this Agreement (including clinical and non-clinical data, study plans
and communications, and documents relating to investigator qualifications) to
the extent they may be reasonably necessary for purposes of an audit, regulatory
submission, Sponsor's management of the Study, or Sponsor's use of the Study
results. The Parties agree to cooperate in good faith to narrowly tailor any
such requests.    Sponsor shall ensure that Duke receives data transfers and/or
a final data set of any Study Data developed and/or maintained by Sponsor or any
third party in privity of contract with Sponsor that is reasonably required for
Duke to fulfill its obligations and exercise its rights pursuant to this
Agreement. Except in the event of Sponsor’s termination for breach, Duke shall
be free to maintain copies of the Study Data and to use the Study Data and
results of Duke’s research contemplated hereunder for its own teaching,
research, education, clinical and publication purposes, and Sponsor shall ensure
that Duke receives a copy of the closed, locked, clinical database for the Study
for its use prior to the unblinding of the data unless any of the foregoing is
prohibited by any applicable privacy or confidentiality obligations or
applicable law.

﻿

6.2.



Data Security.  In those instances where 1) Sponsor is requiring Duke to send
PHI or Personally Identifiable Information (“PII”) through Sponsor’s system or
the system of any third party in privity of contract with Sponsor, or 2) Sponsor
or any third party in privity of contract with Sponsor will be connecting to one
of Duke’s electronic record systems, Sponsor is responsible for ensuring the
security of the PHI or PII under Sponsor’s or any third party in privity of
contract with Sponsor’s possession, custody, or control.  Sponsor shall ensure
that it or any third party in privity of contract with Sponsor adopts,
implements, and maintains appropriate security controls (including encryption in
transit) to protect against unauthorized access of any such PHI  or PII
(including PHI or PII of Duke employees).  Sponsor shall notify Duke promptly in
the event of



--------------------------------------------------------------------------------

 

any breach of data security or unauthorized release of any such PHI or PII.
Sponsor represents that it has no intention to connect to a Duke secure wifi
network but agrees to install whatever endpoint clients are required in the
event a connection becomes necessary.  Notwithstanding anything in this
Agreement to the contrary, any connection to an unsecured network for Study
purposes by Sponsor or any third party in privity of contract with Sponsor is
not recommended.

 

6.3.



Regulatory Filings.  Any and all Study Data and other findings obtained as a
result of the Study shall be communicated to Sponsor which shall be free to
incorporate such findings in any regulatory filing concerning the Study. Duke
and the Coordinating Investigator(s) understand and agree that they shall have
no ownership, license, or access rights in, or to, such regulatory filings
solely based upon the inclusion of such findings therein, nor shall they acquire
any interest whatsoever, except as provided herein, in the Study Data as a
result of performing the Study.

﻿

7.



Inventions.

﻿

7.1Prior Inventions.  It is recognized and understood that certain existing
inventions and technologies are the separate property of Sponsor or Duke and are
not affected by this Agreement, and neither Party shall have any claims to or
rights in such prior, separate inventions and technologies, or improvements
thereto, except only to the extent required for the conduct of the Study.

﻿

7.2Title.  Inventorship of new inventions, developments, or discoveries arising
out of the Study (hereinafter “Invention”) shall be determined in accordance
with U.S. patent law or by mutual agreement if the invention is not patentable.
All rights, title and interest in and to any Invention that is not a Sponsor
Invention, as defined below, shall be based upon inventorship with Sponsor
holding sole title to any Invention made solely by Sponsor personnel, Duke
holding sole title to any Invention made solely by Duke personnel, and the
Parties holding joint title to any Invention made jointly by their personnel
during the conduct of the Study (a “Joint Invention”). Duke shall promptly
disclose to Sponsor in writing on a confidential basis any Invention made solely
by Duke personnel or jointly with Sponsor personnel. Sponsor shall promptly
disclose to Duke on a confidential basis any Invention jointly made by Sponsor
personnel together with Duke personnel.

﻿

7.3Prosecution.   Each Party may, with the prior written consent of the other
Party, and at its sole expense, prepare and file appropriate U.S. and foreign
patent applications for any Joint Invention (“Joint Application”). The filing
Party will provide the other Party, on a confidential basis, a copy of any such
Joint Application filed and any documents received or filed during prosecution
thereof, and will provide the other Party an opportunity to comment thereon. A
filing Party shall not abandon or allow to be abandoned any Joint Application
without first allowing the other Party an opportunity to assume the expense of
and responsibility for prosecution. Each Party agrees that, during the term of
this Agreement and subsequent to the completion or termination of this
Agreement, they will, at the other Party’s request and expense, cooperate and
take such other actions as may be reasonably necessary to obtain the full
benefits, enjoyment, rights, title, and interest in the U.S. and throughout the
world in the Joint Invention. Neither Party may license, assign, transfer,
pledge, or otherwise encumber any Joint Invention, or enter into any agreement
with any third party which conflicts with the other Party’s rights in the Joint
Invention, without the prior written consent of the other Party.

﻿

7.4Sponsor Inventions.  All rights, title, and interest in and to any Invention
arising out of Sponsor’s documented conception prior to the Effective Date and
subsequent reduction to practice, or improvements thereon, shall be owned solely
by Sponsor (“Sponsor Invention”). Sponsor shall



--------------------------------------------------------------------------------

 

reimburse Duke or Coordinating Investigator(s) for any reasonable expenses
incurred at Sponsor’s request to secure title or legal protection for any such
Sponsor Invention.

﻿

7.5Grant of Option.  Duke hereby grants Sponsor, without option fee other than
the consideration of the Study sponsored herein and the reimbursement of all
reasonable patent expenses related to the Invention incurred by Duke prior to
and during the option period, an option to acquire an exclusive, worldwide,
royalty‑bearing license to Duke’s rights to any Invention which option shall
extend for four  (4) months after Sponsor’s receipt of an Invention disclosure.
If Sponsor notifies Duke in writing of its exercise of the option within the
option period, then the Parties will have sixty (60) days after such notice to
negotiate in good faith a license agreement on commercially reasonable terms
unless the Parties mutually agree to extend such time in good faith. If Sponsor
does not exercise this option, or notifies Duke that it will not exercise this
option, or if the Parties fail to sign a license agreement within said
sixty (60) day negotiation period, then Sponsor shall no longer have any claim
or interest in Duke's rights in the subject Invention, except that if the
Parties are unable to reach agreement on licensing terms then for a period of
one year after the negotiation period, Duke will not offer to license the Duke
Invention to a third party on terms more favorable to the licensee than those
last offered to Sponsor without first giving Sponsor thirty (30) days to accept
such terms.

﻿

7.6Reserved Rights.  Duke shall reserve the right to use any Invention licensed
by Duke to Sponsor for Duke's research, educational, clinical and publication
purposes.

﻿

8.



Confidential Information. 

 

8.1Confidential Information.  “Confidential Information” shall mean all
non-public, confidential or proprietary information, data, files, documents, or
materials of or related to one Party, its affiliates, or its subsidiaries,
provided by one Party (the “Disclosing Party”), obtained, or accessed by the
other Party,  whether directly related to the Study or not, whether disclosed to
or accessed by the recipient in writing, orally, electronically, visually, or in
any other form or medium, and whether clearly identified as “Confidential” by
the Disclosing Party at the time of disclosure or not, including, without
limitation: (i) unpatented inventions, ideas, methods, and discoveries,
know-how, unpublished patent applications, and other confidential intellectual
property; (ii) designs, specifications, documentation, components, source code,
object code, protocols, and processes; (iii) other information that would
reasonably be considered non-public, confidential, or proprietary given the
nature of the information and the parties’ businesses; and (iv) all notes,
analyses, summaries, and other materials prepared by or for a receiving Party or
its representatives that contain, are based on or otherwise reflect, to any
degree, any of the foregoing. Notwithstanding any of the foregoing, the
Disclosing Party shall make a reasonable attempt to disclose Confidential
Information in a writing that has been clearly marked and identified as
confidential at the time of disclosure; and if such disclosure is made orally,
shall make a reasonable attempt to promptly reduce such disclosure to writing
and provide the other Party with a record of the disclosure.  Specifically
excepted from Confidential Information is all information that: (a) was
previously known by the receiving Party; (b) is publicly disclosed except by
breach of this Agreement either prior to or subsequent to the receiving Party's
receipt of such information; (c) is rightfully received by the receiving Party
from a third party without an express obligation of confidence; or (d) is
independently developed by personnel of the receiving Party without use of
Confidential Information of the Disclosing Party.

﻿

8.2Nondisclosure.  Subject to the provisions of the section headed “Publication”
hereunder (Section 9), the receiving Party shall not disclose Confidential
Information of the Disclosing Party to any



--------------------------------------------------------------------------------

 

third party without prior written authorization from the Disclosing Party. This
provision shall remain in effect for five (5) years following the termination of
the Study.

   

8.3Patient Information.  Each Party shall be provided with patient information
as allowed by law and the patient consent and authorization documents and shall
maintain the confidentiality of all such patient information, unless
specifically required to disclose such information by law.

﻿

8.4Legally Required Disclosure.  Nothing set forth herein shall operate to
prohibit or prevent a Party from disclosing Confidential Information pursuant to
any judicial or government request, requirement, or order, provided that the
Disclosing Party takes reasonable steps to provide the other Party with
sufficient prior notice in order to allow the other Party to contest such
request, requirement or order.

﻿

9.



Publication.

﻿

9.1.



Sponsor recognizes the importance of communicating medical research and
scientific data and its obligations to patients enrolled in the Study and
therefore, encourages publication of such material in reputable scientific
journals and at professional and/or academic seminars or conferences.

﻿

9.2.



Neither Duke nor the Coordinating Investigator shall publish or submit for
publication, directly or indirectly, any manuscript regarding any aspect of the
Study until the earlier of (i) Sponsor or a designee of Sponsor publishes an
article in a peer reviewed scientific journal summarizing the data generated by
all of the Participating Institutions, (ii) no such article is published within
twelve (12) months of the finalization of the Study, or  (iii) Sponsor informs
Duke that no such article will be published, in which case Duke may publish  a
manuscript without further delay.

﻿

9.3.



Duke shall submit to Sponsor for its review and comment a copy of any proposed
publication resulting from the Study at least thirty (30) calendar days prior to
submission for publication, or at least fifteen (15) calendar days prior to
submission for an abstract. Duke shall consider in good faith all comments
received from Sponsor during the review period; provided, however, nothing in
this Agreement shall prohibit Duke from the publication of all information
necessary for the accurate interpretation and presentation of said medical
research and scientific data.

﻿

9.4.



If Sponsor determines that the proposed publication contains patentable subject
matter which requires protection, Sponsor may require the delay of publication
for an additional period of time not to exceed seventy-five (75) days for the
purpose of filing patent applications.

﻿

9.5.



Duke and the Coordinating Investigator shall give Sponsor and/or Sponsor’s
personnel appropriate credit for any direct contribution made by them, and shall
acknowledge Sponsor's support in all publications and presentations.

﻿

9.6.



Sponsor shall register the Study with www.clinicaltrials.gov, or an equivalent
registry, and all Publications shall be consistent with usual academic standards
in a manner compliant with the Uniform Requirements for Manuscripts Submitted to
Biomedical Journals guidelines of the International Committee of Medical Journal
Editors (http://www.icmje.org).

﻿

10.



Use of Name.  

﻿

No Party shall use the name, trademarks, logos, physical likeness or other
symbol of any other Party, or its employees, for any marketing, advertising or
public relations purposes without the prior written



--------------------------------------------------------------------------------

 

consent of the affected Party, except as otherwise required by applicable
laws. Notwithstanding anything herein to the contrary, Duke shall have the right
to post Sponsor’s name, the Study name, and the Study period, on Duke’s publicly
accessible lists of research conducted at Duke and as may be required in
submissions to funding agencies. Notwithstanding anything herein to the
contrary, Sponsor may use Duke’s and Coordinating Investigator’s name in any
submission to any regulatory authority. Notwithstanding anything herein to the
contrary, in the event that Sponsor determines that the Study must be registered
on clinicaltrials.gov, it shall be free to disclose the information required by
such website, in accordance with applicable laws.

﻿

11.



Medical Care Costs.    

﻿

[Purposely Deleted]

﻿

12.



Indemnification.

﻿

12.1Indemnification by Sponsor.  Sponsor agrees to indemnify, hold harmless and
defend Duke, its trustees, officers, employees, and agents (collectively, “Duke
Indemnitees”)  from and against any and all claims, suits, losses, damages,
costs, fees, expenses (including attorneys' fees and discovery and other
pre-litigation expenses), and other liabilities asserted by third parties, both
government and non–government, resulting from or arising out of the Study under
this Agreement (the “Liabilities”). Notwithstanding the forgoing, Sponsor shall
not be liable to the Duke Indemnitees to the extent Liabilities result from (i)
Duke’s failure to obtain the prior approval of an IRB in accordance with the
IRB's approved procedures; (ii) Duke’s failure to follow the Protocol in any
material respect or to comply with federal, state, local or international health
authority law or regulation in connection with the Study; (iii) Duke’s
negligence or willful misconduct in connection with the Study;  or (iv) any
unauthorized warranties by any Duke Indemnitee relating to the Study, Study
Materials, or any other drug, device, or procedure used in the Study.  

﻿

12.2Indemnification by Duke.  Duke agrees to indemnify, hold harmless and defend
Sponsor, its directors, officers, employees, and agents to the extent the
Liabilities result from  (i) Duke's failure to obtain the prior approval of the
IRB in accordance with the IRB's approved procedures;  (ii) Duke's failure to
follow the Protocol in any material respect or to comply with federal, state,
local or international health authority law or regulation in connection with the
Study; (iii)  Duke's negligence or willful misconduct in connection with the
Study; (iv) any unauthorized warranties by any Duke Indemnitee relating to the
Study, Study Materials, or any other drug, device, or procedure used in the
Study; or (v) breach by a Duke Indemnitee of any term, representation or
warranty set forth in this Agreement. Notwithstanding the forgoing, Duke shall
not be liable to Sponsor in the event of Sponsor's negligence or willful
misconduct.

﻿

12.3Indemnification Process.  A Party seeking indemnification hereunder shall
give notice to the other Party promptly upon receipt of written notice of the
potential claim. The Party seeking indemnification shall permit the indemnifying
party to assume the defense and/or disposition of any such claim or related
litigation, provided that counsel is reasonably acceptable to the Party seeking
indemnification. The Party seeking indemnification shall cooperate with the
indemnifying Party in all reasonable respects with respect to the defense of any
such claim, with the out-of-pocket costs of the Party seeking indemnification to
be reimbursed by the indemnifying Party.

﻿

12.4Indemnification for Participating Institutions and Participating
Investigators.  Sponsor agrees to indemnify, defend and hold harmless
Participating Institutions and Participating Investigators,



--------------------------------------------------------------------------------

 

and their employees, officers, directors and agents from any third party claims,
demands, losses, costs or expenses (including reasonable attorneys' expenses)
arising as a direct result of the Study which is not due to their failure to
obtain any necessary prior approval prior to enrolling Study Subjects or
participating in the Study, their failure to follow the Protocol in any material
respect, their failure to comply with federal, state, local or international
health authority law or regulation in connection with the Study, or the
negligence or willful misconduct of the Participating Institutions and
Participating Investigators. The form of that indemnification shall be in a
document addressed from Sponsor to each Participating Institutions participating
in the Study.

﻿

12.5Disclaimer of Warranty.  Duke and Sponsor understand and agree that the
conduct of the Study is experimental in nature and that no warranty, either
expressed or implied, is made regarding the results of any research conducted
under this Agreement. Neither party shall be liable for incidental or
consequential damages under this Agreement.

﻿

13.



Insurance.

﻿

The Parties hereto warrant that they shall maintain during the term hereof
policies of liability insurance with minimum coverage as follows:

﻿

13.1As to Sponsor:   Sponsor represents that it carries Commercial Form General
Liability Insurance with limits not less than one million dollars ($1,000,000)
per occurrence and two million dollars ($2,000,000) annual aggregate and
Products and Completed Operations Liability Insurance with limits not less than
one million dollars ($1,000,000) per occurrence and three million dollars
($3,000,000) annual aggregate. If Sponsor or any third party in privity of
contract with Sponsor will have electronic access to a Duke database holding PHI
or PII, or if Sponsor or any third party in privity of contract with Sponsor
will manage clinical data, then Sponsor represents that it carries Cyber
Liability Insurance with limits not less than two million dollars ($2,000,000)
per occurrence and two million dollars ($2,000,000) annual aggregate. Coverage
shall provide for a retroactive date of placement coinciding with or prior to
the effective date of this Agreement. Sponsor agrees to furnish to Duke upon
request a certificate of insurance or evidence of self-insurance acceptable to
Duke indicating the required coverage.

﻿

13.2 As to Duke:   Duke represents that it carries Comprehensive Form General
and Professional Liability Insurance with limits of not less than three million
dollars ($3,000,000) per occurrence combined single limit and ten million
dollars ($10,000,000) annual aggregate. Duke agrees to furnish to Sponsor upon
request a certificate of insurance or evidence of self-insurance acceptable to
Sponsor indicating the required coverage prior to commencement of the Study.

﻿

14.



Compliance.    

﻿

14.1 The Study shall be conducted in compliance with all applicable federal,
state, local, international health authority and institutional laws,
regulations, and guidelines, including, without limitation, the Health Insurance
Portability and Accountability Act (“HIPAA”) of 1996 and all requirements
imposed by legally constituted IRBs. Sponsor agrees to collect, use and disclose
information with respect to the Study Subjects only in accordance with the
informed consents and legal disclosure authorizations obtained from such Study
Subjects as part of the Study, unless otherwise required by law.

﻿

14.2Duke shall apply for approval to conduct the Study with Duke's IRB. Sponsor
shall cooperate with Duke in preparing and filing the Study protocol, informed
consent form, and other information with the IRB. 





--------------------------------------------------------------------------------

 

﻿

14.3During and for a period of at least two (2) years after completion of the
Study, Sponsor shall promptly, which should not exceed thirty (30) days, report
to Duke and the Coordinating Investigator any information, including data and
safety monitoring findings or information contained in site monitoring reports,
which could directly affect the safety of past or current Study Subjects or
influence the conduct of the Study. In each case, the Coordinating Investigator
and Duke shall be free to communicate these findings to each Participating
Institution, Study Subject and the IRB.

﻿

15.



Term.

﻿

Term.  The term of this Agreement shall commence as of the Effective Date and
terminate upon completion of all research contemplated under this Agreement,
unless terminated sooner in accordance with the terms herein.

﻿

16.



Termination.

﻿

16.1



Termination by Sponsor.  This Agreement may be terminated by Sponsor, or Sponsor
may terminate or suspend enrolment of Study Subjects, immediately upon written
notice to Duke, in the following circumstances:

﻿

(a)Authorization and approval to perform the Study in the United States is
withdrawn by the FDA on a permanent or temporary basis;

﻿

(b)Sponsor becomes aware of any efficacy or safety information that could
significantly affect or alter continuation of the Study;

﻿

(c)A material event adversely affecting Sponsor’s ability to finance the Study;
or

﻿

(d)Duke, a Participating Institution, or the Coordinating Investigator commit a
violation or suspected violation of any applicable laws and regulations, the
Protocol, or this Agreement.

﻿

Notwithstanding anything in this Agreement to the contrary, Sponsor may
terminate the conduct of the Study under this Agreement for any reason or no
reason at all, upon at least 30 days prior written notice to Duke. The date of
termination in such case shall be the date specified in such notice.

﻿

16.2   Termination for Breach.  This Agreement may be terminated by either Party
upon the occurrence of any material breach or default by the other Party,
provided that the breaching or defaulting party shall be given not less than
thirty (30) days prior written notice and the opportunity to cure the breach or
default during such period. Excluding the process related to disputed invoices
as set forth in Section 4.5, if Sponsor breaches the payment terms set forth in
Section 4 of this Agreement, Duke shall have the right to give a written notice
of breach (“Payment Notice”)  immediately after such breach. Unless Sponsor
cures such breach, Duke shall have the right to stop work after fifteen (15)
calendar days of a Payment Notice to Sponsor.

﻿

16.3 Wind-Down Plan Upon Termination.  Both Duke and Sponsor recognize that
early termination of this Agreement requires both discussion and coordination
between the Parties to ensure patient safety, continuity of treatment, if
appropriate, and compliance with all applicable regulations. Upon early
termination of this Agreement, the Parties shall cooperate to provide for an
orderly



--------------------------------------------------------------------------------

 

cessation of the Study or transfer of Duke’s responsibilities hereunder to
Sponsor or its designee.  Each Party further agrees to take no action or forego
taking action if such action or forbearance would in any manner jeopardize
patient safety or the utility, quality, or integrity of the Study, or violate or
cause the other Party to violate any applicable laws. In addition, Duke shall
promptly conduct such activities as are reasonably necessary in connection with
the orderly wind-down of the Study or the transfer of Duke’s responsibilities to
Sponsor or its designee. Based upon Sponsor’s written instructions regarding the
scope of activities to be conducted by Duke in connection with termination of
the Study or transfer of Duke’s responsibilities hereunder, to be delivered to
Duke as soon as possible after notice of termination is received, Duke shall
submit to Sponsor a wind-down, close out, or transfer plan to accomplish the
tasks or research identified by Sponsor’s written instructions together with a
budget to be mutually agreed in writing (“Plan”).

﻿

16.4Handling Data Upon Termination.  The Parties agree that the transfer of the
Study Data and outstanding reports are critically important to both Parties. The
Plan shall include the procedures and responsibilities of each Party including
but not limited to the orderly collection of all patient data outstanding at
participating sites, data analysis and entry of such data into the Study
database, and any manuscript resulting therefrom.

﻿

16.5Compensation Upon Termination.  Upon early termination of this Agreement,
Sponsor shall promptly compensate Duke for all work and research performed under
this Agreement up to the effective date of termination, and reimburse Duke for
any non-cancelable commitments and all activities in connection with the orderly
wind-down and close out of the Study pursuant to the Plan. In the event of early
termination hereunder, Sponsor shall compensate Duke for the processing of any
data collected, analyzed, and entered into the applicable database in accordance
with a Plan.

﻿

16.6Termination Survival.  Notwithstanding any termination or expiration of this
Agreement, or any Study Addendum hereto, Sections 2, 4, 6, 7, 8, 9, 10, 11, 12,
13, 14, 17 and 19 shall survive any termination of this Agreement.

﻿

17.



Notices. 

﻿

Any notice or other communication required or permitted under this Agreement
shall be in writing and shall be deemed given as of the date it is received by
the receiving Party. Notice shall be given to the Parties at the addresses
listed below, or such alternative address as may be provided by one Party to the
other in writing:

﻿

As to Duke:                                                           With a
copy to:

Office of Research Contracts                                 Duke Clinical
Research Institute

Attn:  Director                                                        Attn:  Contracts
Management

2200 West Main Street, Suite 900                         300 West Morgan Street,
Suite 800

Durham, NC 27705                                                Durham, NC 27701

﻿

As to Sponsor:                                                     With a copy
to:

Attention: Scott B. Capps                                      Attention:
General Counsel

Vice President, Clinical Research                         1655 Roberts Blvd., NW

1655 Roberts Blvd., NW                                       Kennesaw, GA 30144

Kennesaw, GA 30144

﻿

18.



Relationship of the Parties.

﻿





--------------------------------------------------------------------------------

 

Duke’s relationship to Sponsor under this Agreement shall be that of an
independent contractor and not an agent, joint venture, or partner of Sponsor.
No Party hereto shall have, or shall represent that it has, any power, right or
authority to bind the other Party hereto to any obligation or liability without
express authorization from such other Party.

﻿

﻿

19.



Arbitration.

﻿

The Parties agree to attempt to resolve promptly any dispute arising out of or
relating to this Agreement by good faith negotiation; provided, however, if such
attempts at dispute resolution shall fail, disputes relating to the terms and
conditions of this Agreement shall be exclusively resolved, upon written request
by either Party, by final and binding arbitration in a mutually agreed location,
or a location chosen by the chair of the arbitration panel if the Parties cannot
agree, pursuant to the commercial arbitration rules of the American Arbitration
Association, in accordance with the following procedures:

﻿

(a)  The arbitration tribunal shall consist of three arbitrators. The Parties
shall respectively nominate one arbitrator in the request for arbitration and
one arbitrator in the answer thereto, and the two arbitrators so named will then
jointly appoint a third arbitrator as chairperson of the arbitration tribunal.

﻿

(b)  The decision of the arbitration tribunal shall be final and binding upon
the Parties hereto, and judgment upon such decision may be entered in any
competent court for juridical acceptance of such an award and order of
enforcement. Each Party hereby submits itself to the courts of the place of
arbitration, but only for the entry of judgment with respect to the decision of
the arbitrators hereunder.

﻿

20.



Similar Research. 

﻿

Nothing in this Agreement shall be construed to limit the freedom of Duke or its
researchers who are participants under this Agreement, from engaging in similar
research made under other grants, contracts or agreements with parties other
than the Sponsor subject to the confidentiality provisions herein.

﻿

21.



Force Majeure.

﻿

If either Party hereto shall be delayed or hindered in, or prevented from, the
performance of any act required hereunder for any reason beyond such Parties
direct control, including but not limited to, strike, lockouts, labor troubles,
governmental or judicial actions or orders, riots, insurrections, war, acts of
God, inclement weather or other reason beyond the Party’s control (a
“Disability”) then such Party’s performance shall be excused for the period of
the Disability. Any Study timelines affected by a Disability shall be extended
for a period equal to the delay and any affected Budget shall be adjusted to
account for cost increases or decreases resulting from the Disability. The Party
affected by the Disability shall notify the other Party of such Disability as
provided for herein.

﻿

22.



Non-Solicitation.

﻿

[Purposely deleted]

﻿

23.



Entire Agreement.  

﻿

This Agreement constitutes the full and complete understanding of the Parties
hereto with respect to the subject matter hereof and supersedes all prior
understandings and agreements with respect to such subject



--------------------------------------------------------------------------------

 

matter.  Any handwritten modifications to this Agreement shall be null and void
unless such modifications are initialed by both Parties.

﻿

24.



No Waivers.

﻿

No delay or omission by a Party hereto to exercise any right under this
Agreement shall impair any such right or power or be construed to be a waiver
thereof. A waiver by any of the Parties hereto of any of the covenants,
conditions or agreements herein contained shall not be construed to be a waiver
of any succeeding breach thereof or of any covenant, condition or agreement
herein contained. No waiver or discharge of any provisions of this Agreement
shall be valid unless it is in writing and is executed by the Party against whom
such change or discharge is sought to be enforced.

﻿

25.



Severability.

﻿

If a judicial determination is made that any of the provisions contained in this
Agreement constitute an unreasonable restriction against a Party or are
otherwise unenforceable, such provision or provisions shall be rendered void or
invalid only to the extent that such judicial determination finds such provision
or provisions to be unreasonable or otherwise unenforceable, and the remainder
of this Agreement shall remain operative and in full force and effect.

﻿

26.



Headings.

﻿

The headings contained in this Agreement do not form a substantive part of this
Agreement and shall not be construed to limit or otherwise modify its
provisions.

﻿

27.



Governing Law.

﻿

[Purposely deleted.]

﻿

﻿

IN WITNESS WHEREOF, this Agreement is entered into as of the date first written
above.

﻿

﻿

 

 

 

 

CryoLife, Inc.:

 

Duke University:

﻿

 

 

 

 

By:

/s/James P. Mackin

 

By:

/s/Cory Puryear

Name:

James P. Mackin

 

Name:

Cory Puryear

Title:

CEO

 

Title:

Senior Agreement Administration Manager

Date:

10/29/2019

 

Date:

11/6/19

﻿

﻿

 

--------------------------------------------------------------------------------

 

 

Appendix A

Scope of Work

[OMITTED]

﻿

 

--------------------------------------------------------------------------------

 

 

Appendix B

Study Protocol

[OMITTED]





--------------------------------------------------------------------------------

 



Appendix C

Budget and Payment Terms

[OMITTED]



--------------------------------------------------------------------------------